Exhibit 10.1

BOULDER BRANDS, INC.

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”) is by and between Boulder
Brands, Inc. (together with Boulder Brands, Inc.’s subsidiaries, “Boulder
Brands”) and Terrence J. McIntyre (the “Executive”).

WHEREAS the Executive is currently employed by Boulder Brands;

WHEREAS Boulder Brands and the Executive are party to the Severance Agreement
dated as of September 1, 2012 (the “Severance Agreement”) and the Amended and
Restated Change of Control Agreement, dated as of April 1, 2010 (the “Change of
Control Agreement”); and

WHEREAS Boulder Brands and the Executive wish to enter into this Agreement to
set forth the following terms and conditions regarding the termination of the
Executive’s employment with Boulder Brands in accordance with the provisions of
the Severance Agreement and as otherwise set forth herein.

NOW, THEREFORE, based on the foregoing and in consideration for the covenants
contained in the Severance Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Boulder Brands and
the Executive agree as follows:

1. Separation Date. The Executive hereby acknowledges that his last day of work
for Boulder Brands is July 17, 2015 (“Separation Date”).

2. Severance Payments. In consideration of the covenants and obligations
contained in the Severance Agreement , and in full and complete satisfaction of
all amounts owed to the Executive from Boulder Brands under the Severance
Agreement and otherwise, Boulder Brands agrees to pay or provide the Executive
with the following payments and benefits:

 

  (a) A payment equal to the Executive’s accrued but unpaid base salary and
99.52 accrued but unused vacation hours as of the Separation Date (as well as
any unpaid reimbursements for reasonable and necessary expenses incurred by the
Executive on behalf of Boulder Brands during the period ending on the Separation
Date);

 

  (b) A payment of a total gross amount of $390,833.33, representing fourteen
months of base salary, to be paid in a single lump sum on the tenth (10th) day
following the date that the Executive has duly executed the release agreement
referred to in Section 3 hereof, provided that the Executive has not revoked
such agreement;

 

  (c) A payment equal to $234,531.50, representing a bonus amount at the target
level of 70% of Executive’s base salary as in effect on the Separation Date; and



--------------------------------------------------------------------------------

  (d) In addition, the Executive’s outstanding vested equity awards as of the
Separation Date (in respect of 203,750 shares of Company common stock) (the
“Vested Options”), notwithstanding the terms of the applicable award agreements
to which the Executive is a party with respect to the equity awards granted as
of October 12, 2009, May 3, 2010, December 31, 2010, April 2, 2012, October 8,
2012 and January 1, 2014 (collectively, the “Equity Award Agreements”), may be
exercised as follows: (A) 100% of the Vested Options may be exercised until
December 31, 2015; provided, however, that the portion of the Vested Options in
respect of 101,875 shares will be forfeited and terminated as of 4:00 pm New
York time on December 31, 2015 to the extent the Vested Options for that number
of shares has not been exercised prior to that time; and (B) the remaining
portion of the Vested Options that was not previously exercised or forfeited
under clause (A) (consisting of up to 101,875 shares) may be exercised until
June 30, 2016, and to the extent not so exercised, will be forfeited as of 4:00
pm New York time on that date. All unvested equity awards as of the Separation
Date will be forfeited and terminated effective as of the Separation Date in
accordance with the terms of the applicable Equity Award Agreement. Any exercise
of the Vested Options shall be made in accordance with the terms of the
applicable Equity Award Agreement. Notwithstanding anything to the contrary
under the terms of the Equity Award Agreements, as applicable, Executive hereby
waives the right, if any, to elect at any time in the future to pay to the
Company the Exercise Price and the Tax Obligation (as such terms are defined in
each of the Equity Award Agreements) in respect of that portion of the Vested
Options that Executive elects to exercise by having the Company reduce the
number of shares Executive receives upon exercise; therefore, at the time of
exercise, the Executive may pay the applicable Exercise Price and Tax Obligation
by using any of the other methods allowed under the applicable Equity Award
Agreement. The Executive hereby agrees to execute any documents as may
reasonably be requested by the Company to effectuate the Executive’s election to
exercise any portion of the Vested Options.

 

  (e) In the event that the Executive makes a timely election of COBRA
continuation coverage, Boulder Brands shall, at the Company’s option, either pay
directly or reimburse Executive for the cost of all premiums for such coverage
in accordance with Section 3(c)(iii) of the Severance Agreement during the
period beginning on the Separation Date and ending on the earlier of (i) the
date the Executive becomes eligible for medical benefits from a subsequent
employer or (ii) the date that is fourteen (14) months following the Separation
Date (provided that the Executive may continue to receive COBRA coverage for up
to eighteen (18) months total at the Executive’s expense). Reimbursement
payments of COBRA continuation premiums shall be made in a lump sum within
fifteen (15) days of the date such premiums are paid by the Executive and in all
events prior to the end of the Executive’s taxable year following the taxable
year in which such premiums were paid by the Executive. With respect to such
payments or coverage, as the case may be, the Executive hereby acknowledges that
he is obligated to notify Boulder Brands that he has become eligible for
benefits with a new employer.

 

2



--------------------------------------------------------------------------------

  (f) The Executive’s rights under any Boulder Brands sponsored employment
benefit plan, program or arrangement shall be determined in accordance with the
applicable plan or other operative document in accordance with Section 3(d) of
the Severance Agreement.

All payments described in this Section 2 shall be subject to applicable federal,
state, and local tax withholdings and deductions.

3. Payments Contingent on Release. The Executive acknowledges that the payments
and rights set forth in Section 2(b)-(d) of this Agreement, in accordance with
the terms of his Severance Agreement, are conditioned upon his release of all
claims against Boulder Brands in accordance with the Executive’s execution and
delivery of a release agreement in a form attached hereto as Exhibit A and his
compliance with all the terms and conditions of this Agreement.

4. Entire Agreement. This Agreement, together with the Severance Agreement, the
Change of Control Agreement and the Equity Award Agreements, constitutes the
complete agreement and understanding of the parties with respect to the subject
matter hereof and supersedes any other prior agreements or understandings of the
parties (whether oral or written). This Agreement may be amended only in writing
and signed by the Executive and Boulder Brands. The Executive acknowledges that
no representative of Boulder Brands has made any representation or promise to
him concerning the terms or conditions of this Agreement or his separation from
employment with Boulder Brands other than those expressly set forth in this
Agreement. For the avoidance of doubt, each of the Executive and Boulder Brands
acknowledges and agrees that the Executive’s Severance Agreement, Equity Award
Agreements, and the Change of Control Agreement remain in full force and effect
in accordance with their terms, except as modified herein, provided that in no
event shall the Executive be entitled to any additional payments or benefits
under Section 3 of the Severance Agreement.

5. Continuing Obligations.

 

  (a) Non-Competition. Non-Solicitation and Nondisparagement. The Executive and
Boulder Brands agree that Section 4 of the Severance Agreement shall remain in
full force and effect and the Executive further covenants that he is currently
in compliance with such Section.

 

  (b) Confidentiality. Boulder Brands and the Executive are parties to an
Employee Invention Assignment and Confidentiality Agreement, dated as of
December 20, 2012 (the “Confidentiality Agreement”). Boulder Brands and the
Executive agree that the Confidentiality Agreement shall remain in full force
and effect according to its terms notwithstanding the execution and entry into
effect of this Agreement.

 

  (c) Cooperation. The Executive agrees to cooperate in the orderly transition
of the Executive’s job duties and otherwise cooperate with the requests of
Boulder Brands for assistance, provided such requests are not unreasonable, for
the three (3) month period following the Separation Date (the “Transition
Period”). During the Transition Period the Executive may be required to provide
up to five (5) hours of services to Boulder Brands per week.

 

3



--------------------------------------------------------------------------------

  (d) Return of Property. The Executive acknowledges that all Boulder Brands
equipment and property have been safely returned to Boulder Brands. Boulder
Brands has agreed that Executive can keep his laptop, ipad, cell phone and cell
phone number. Prior to his Separation Date, the Executive shall provide Boulder
Brands access to his laptop and Blackberry (or any smartphone or other
communication device) to purge all Boulder Brands data and information.

 

  (e) Litigation. By executing this Agreement, the Executive agrees that he
shall cooperate with and assist Boulder Brands in any legal proceedings
involving Boulder Brands related to information the Executive is reasonably
likely to have obtained in connection with his employment upon request of
Boulder Brands to the extent permitted by law. Such cooperation and assistance
shall include without limitation: providing information or analysis to Boulder
Brand’s counsel as part of their case preparation; identifying and gathering
relevant documents or information; and testifying at deposition, hearing or
trial. To the extent the Executive’s cooperation and assistance is requested
following your termination of employment for any reason, in consideration for
the Executive’s full cooperation and assistance at such time, the Executive
shall (i) be entitled to compensation at the rate of $200 per hour subject to a
maximum of $1,600 per day and (ii) be entitled to reimbursement of reasonable
costs and expenses incurred at Boulder Brands’ direction. The Executive may
elect to engage counsel at the Executive’s own expense or choose to be
represented by counsel appointed and paid for by Boulder Brands. The Executive
and Boulder Brands agree that all communication between the Executive and any
employee or agent of Boulder Brands with respect to carrying out this provision
shall not be shared with anyone other than employees or agents of Boulder Brands
who need to know for purposes of the pending litigation. So long as the
Executive and Boulder Brands are not adverse in the proceedings, the Executive
shall cooperate with Boulder Brands in seeking the Joint Defense and/or Common
Interest Privilege on all such communications. If the Executive is served with a
subpoena or other legal process requesting that the Executive provide testimony,
documents or other information, the Executive agrees to promptly notify Boulder
Brands and cooperate with any efforts by Boulder Brands’ attorneys to protect
confidential or proprietary company information. This provision is not intended
and shall not be construed to create any rights or duties not expressly provided
herein, nor to change rights to which the Executive is entitled under the
Indemnification Agreement.

6. Invalidity. If any provision of the Agreement is held to be illegal, void or
unenforceable, such provision shall be of no force or effect. However, the
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the legality or enforceability of any other provision of this
Agreement; provided, however, that upon any finding by a court of competent
jurisdiction that a release or waiver of claims or rights or a covenant provided
for by Section 6 above is illegal, void or unenforceable, the Executive agrees,
at Boulder Brands’ request, promptly to execute a release, waiver and/or
covenant that is legal and enforceable.

 

4



--------------------------------------------------------------------------------

7. No Representations. The Executive acknowledges that, except as expressly set
forth herein, no representations of any kind or character have been made to him
by Boulder Brands or by any of Boulder Brands’ agents, representatives or
attorneys to induce the execution of this Agreement.

8. Future Employment; No Mitigation: No Offset. The Executive acknowledges and
agrees that Boulder Brands is under no obligation, now or in the future, to hire
or employ the Executive in any capacity. However, in the event that the
Executive is employed by a company that is acquired by or merged into Boulder
Brands or any other business, subsidiary or other company owned and/or operated
by Boulder Brands, he shall not be required to discontinue that employment. The
Executive shall be under no obligation to seek other employment and, except as
set forth in Section 2(c) with respect to medical insurance coverage, there
shall be no offset against amounts due to the Executive under this Agreement on
account of any compensation or benefits attributable to any subsequent
employment that he may obtain.

9. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the State of Delaware, including all matters of construction,
validity, performance and enforcement without giving effect to principles of
conflict of laws. Any dispute, action, litigation or other proceeding concerning
this Agreement shall be instituted, maintained and decided in the State of
Colorado. Any application to a court shall be filed under seal.

10. Controlling Document. If any provision of any agreement, plan, program,
policy, arrangement or other written document between or relating to Boulder
Brands and the Executive conflicts with any provision of this Agreement, the
provision of this Agreement shall control and prevail.

11. Notice. All notices, requests, demands, and other communications hereunder
shall be in writing, and shall be delivered in person, by facsimile, or by
certified or registered mail with return receipt requested. Each such notice,
request, demand, or other communication shall be effective: (a) if delivered by
hand, when delivered at the address specified in this Section 11; (b) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 11 and confirmation is received; or (c) if given by
certified or registered mail, three (3) days after the mailing thereof. Notices
to the Executive shall be delivered to the last mailing address that the
Executive has provided to Boulder Brands for purposes of receiving tax
statements and other notices.

Notices to Boulder Brands shall be delivered as follows:

Boulder Brands, Inc.

1600 Pearl Street, Suite 300

Boulder, CO 80302

Attn. Legal Department

With a copy to:

Philip Richter

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

 

5



--------------------------------------------------------------------------------

Any party may change its address or other contact information for the purposes
hereof by providing notice thereof to the other party in accordance with the
foregoing provisions.

12. Legal Fees. Boulder Brands shall promptly reimburse the Executive for his
legal fees in connection with the negotiation and execution of this Agreement,
up to an amount not to exceed $2,500.

13. Survival. This Agreement shall survive any change of control of Boulder
Brands. This Agreement shall survive the Executive’s death or disability and in
the event of death all payments shall be made to the Executive’s heirs or
estate. This Agreement shall be binding upon Boulder Brands’ successors and
assigns.

14. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations and guidance promulgated
thereunder (collectively “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be exempt from Section 409A or
in compliance therewith, as applicable. All reimbursements as provided herein
shall be payable in accordance with Boulder Brands’ policies in effect from time
to time, but in any event shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Executive. For purposes of Section 409A, the Executive’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.

15. Counterparts. This Agreement may be executed in two or more counterparts,
and such counterparts shall constitute one and the same instrument. Signatures
delivered by facsimile or email shall be deemed effective for all purposes to
the extent permitted under applicable law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

This agreement is made on the 17th day of August, 2015.

 

    BOULDER BRANDS, INC. /s/ Terrence J. McIntyre     By   /s/ James Leighton
Terrence J. McIntyre     Name:   James Leighton     Title:   Interim Chief
Executive Officer and Chief Operating Officer     Date:  

 

7



--------------------------------------------------------------------------------

Exhibit A

YOU SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE OF CLAIMS.

RELEASE

Date: August 17, 2015

In consideration of the agreement of Boulder Brands, Inc. (“Company”) to enter
into that certain Separation and Release Agreement, dated as of
[                    ], 2015 (“Separation Agreement”) and that certain Company
Severance Agreement, dated as of September 1, 2012, with the undersigned and the
promises and covenants of the Company made thereunder, the undersigned, on
behalf of himself and his respective heirs, representatives, executors, family
members, and assigns hereby fully and forever releases and discharges the
Company, Company Entities, and their past, present and future directors,
officers, employees, agents, attorneys, investors, administrators, affiliates,
divisions, subsidiaries, predecessors, successors and assigns (collectively, the
“Released Parties”) from and against, and agrees not to sue or otherwise
institute or cause to be instituted any legal, alternative dispute resolution or
administrative proceeding concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred through the date his employment terminates,
including without limitation:

1. Any and all claims relating to or arising from his employment by Company or
the Company Entities and the termination of such employment;

2. Any and all claims under the Separation Agreement or any other agreement or
understanding governing the service relationship between the Company or the
Company Entities and the undersigned;

3 Any and all claims for wrongful discharge, termination in violation of good
policy, discrimination, breach of contract, both expressed or implied, covenants
of good faith or fair dealing, both expressed or implied, promissory estoppel,
negligent or intentional infliction of emotional distress, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practice,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, or conversion;

4. Any and all claims for violation of any federal, state or municipal statute,
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, and all amendments to each such Act as well as the
regulations issued there under;

5. Any and all claims based on the violation of the federal or any state
constitution;

6. Any and all claims for attorneys’ fees and costs.

 

8



--------------------------------------------------------------------------------

The foregoing release shall not apply with respect to (i) Company’s payment
obligations under Paragraphs 2, 5(d) and 12 of the Separation Agreement, (ii) or
the undersigned’s rights under the Change of Control Agreement or any “employee
benefit plans” as that term is defined in the Employee Retirement Income
Security Act of 1974, as amended, (including but not limited to the Company’s
nonqualified deferred compensation plan), or any award made to the undersigned
under the Company’s Third Amended and Restated Stock and Awards Plan and any
predecessor equity incentive plan. The foregoing release also shall not apply
with respect to any coverage he has pursuant to any directors’ or officers’
insurance policy maintained or procured by the Company or Company Entities.

This Release is not intended to interfere with Executive’s exercise of any
protected, nonwaivable right, including Executive’s right to file a charge with
the Equal Employment Opportunity Commission or other government agency. By
entering into this Release, however, Executive acknowledges that the
consideration set forth in the Separation Agreement is in full satisfaction of
any amounts to which Executive might be entitled and Executive is forever
discharging the Released Parties from any liability to Executive for any acts or
omissions occurring on or before the date of Executive’s signing of this
Release.

The undersigned acknowledges that (i) he has been advised by Company to consult
a lawyer of his own choice prior to executing this release and has done so or
voluntarily declined to seek such counsel, (ii) he has read this release and
understands the terms and conditions hereof and the binding nature hereof,
(iii) he has had at least forty-five (45) days within which to consider the
terms of this release and executed this release voluntarily and without duress
or undue influence on the part of Company, (iv) he has seven (7) days to revoke
his execution of this release and that such execution shall not be effective
until seven (7) days following delivery to Company (“Effective Date”), and
(v) he understands that his right to receive payments under Sections 2(b)-(c) of
the Separation Agreement is subject to and conditioned on the undersigned’s
signing and delivering this release to Company.

The undersigned further acknowledges having received and read the disclosure
information contained in the Appendix A attached to this release.

Capitalized terms used in this release and defined in the Separation Agreement
shall have the meanings given to such terms under the Separation Agreement.

 

LOGO [g81670g70j77.jpg]

   

Terrence J. McIntyre

    Printed Name    

 

/s/ Terrence J. McIntyre

    Signature    

 

Date:

  8/17/15

 

 

/s/ Jessica Anne Morgan

  Notary   My Commission expires 2/28/17

 

9